--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Pacific Ethanol, Inc.
 
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
for
BRYON MCGREGOR
 
This Amended and Restated Executive Employment Agreement (“Agreement”) by and
between Bryon McGregor (“Executive”) and Pacific Ethanol, Inc. (the “Company”)
(collectively, the “Parties”) is effective as of the last date signed by the
Parties.
 
Whereas, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services;
 
Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;
 
Whereas, the Parties entered into an Executive Employment Agreement on or about
December 22, 2008, setting forth certain terms of Executive’s employment with
the Company (the “Original Employment Agreement”) and now seek to supersede and
replace the Original Employment Agreement with this Agreement;
 
Whereas, once this Agreement is effective, the parties agree that the Original
Employment Agreement shall have no further force or effect;
 
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
 
1.   Employment by the Company.
 
1.1 Position.  Subject to terms and conditions set forth herein, the Company
agrees to employ Executive in the position of Chief Financial Officer, and
Executive hereby accepts such employment.  During the term of Executive’s
employment with the Company, Executive will devote Executive’s best efforts and
substantially all of Executive’s business time and attention to the business of
the Company, except for vacation periods as set forth herein and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies.
 
1.2 Duties and Location.  Executive shall serve in an executive capacity and
shall perform such duties as are customarily associated with Executive’s then
current title, consistent with the bylaws of the Company and as required by the
Company’s Board of Directors (the “Board”) and Chief Executive
Officer.  Executive shall report to the Company’s Chief Executive
Officer.  Executive’s primary office location shall be a location mutually
acceptable to both the Executive and the Company.  The Company reserves the
right to reasonably require Executive to perform Executive’s duties at places
other than Executive’s primary office location from time to time as agreed to by
Executive, and to require reasonable business travel.
 

--------------------------------------------------------------------------------


 
1.3 Policies and Procedures.  The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.
 
2.   Compensation.
 
2.1 Salary.  For services to be rendered hereunder, Executive shall receive an
annual salary at the rate of $240,000.00, paid bi-weekly in the amount of
$9,230.77 (the “Base Salary”), subject to standard payroll deductions and
withholdings and payable in accordance with the Company’s regular payroll
schedule.  Executive’s Base Salary shall be reviewed annually and may be
increased as approved by the Board in its sole discretion.
 
2.2 Annual Bonus.  Executive will be eligible for an annual discretionary bonus
of up to fifty percent (50%) of his Base Salary (the “Annual Bonus”).  Whether
any Annual Bonus will be awarded, and the amount of the Annual Bonus awarded to
Executive, shall be determined by the Board in its sole discretion based upon
its consideration of both the Company’s performance and Executive’s
performance.  Since the Annual Bonus is intended both to reward past Company and
Executive performance and to provide an incentive for Executive to remain with
the Company, Executive must remain an active employee through the date that any
such bonus is awarded to him in order to earn any such bonus.  Executive will
not earn any Annual Bonus (including a prorated bonus) if Executive’s employment
terminates for any reason before the Annual Bonus is awarded to him.  Any Annual
Bonus awarded by the Board shall be paid within the first quarter after the end
of the calendar year.
 
2.3 Standard Company Benefits.  Executive shall be entitled to participate in
all employee benefit programs for which Executive is eligible under the terms
and conditions of the benefit plans which may be in effect from time to time and
provided by the Company to its employees generally; provided, however, that
Executive shall not be entitled to accrued vacation pay.
 
2.4 Restricted Stock; Options.  The Executive shall be eligible for grants of
restricted stock and/or stock options from time to time as shall be determined
by the Compensation Committee of the Board in its sole discretion, and shall be
subject to such vesting, exercisability, and other provisions as the Board may
determine in its discretion, after reviewing the performance of both Executive
and the Company.  Both the Restricted Stock and any stock options shall be
governed in all respects by the terms of the applicable restricted stock
purchase agreement, stock option agreement, grant notice and plan documents.
 
2

--------------------------------------------------------------------------------


 
3.   Confidential Information Obligations.
 
3.1 Confidential Information Agreement.  As a condition of employment, Executive
agrees to execute and abide by the Employee Confidential  Information and
Inventions Agreement attached hereto as Exhibit A.
 
3.2 Third Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company will not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, which would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party.  During Executive’s employment by the Company, Executive will use
in the performance of Executive’s duties only information which is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.
 
4.   Outside Activities During Employment.
 
4.1 Non-Company Business.  Except with the prior written consent of the Chief
Executive Officer, Executive will not during the term of Executive’s employment
with the Company undertake or engage in any other employment, occupation or
business enterprise, other than ones in which Executive is a passive
investor.  Executive may engage in civic and not-for-profit activities so long
as such activities do not materially interfere with the performance
of Executive’s duties hereunder.
 
4.2 No Adverse Interests. Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known by him to
be adverse or antagonistic to the Company, its business or prospects, financial
or otherwise, except as a passive investor in mutual or exchange traded funds.
 
5.   Termination Of Employment.
 
5.1 At-Will Relationship.  Executive’s employment relationship is
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause or advance notice.
 
5.2 Termination without Cause; Resignation for Good Reason.  If, at any time,
the Company terminates Executive’s employment without Cause (as defined herein),
or Executive resigns with Good Reason (as defined herein), and Executive
executes and delivers the Separation Date Release of all claims set forth as
Exhibit B hereto and allows such release to become effective, then the Company
will provide Executive with the following severance benefits:
 
3

--------------------------------------------------------------------------------


 
(a) Cash Severance.  The Company shall pay Executive severance in the form of
continuation of Executive’s Base Salary in effect on Executive’s last day of
employment for a period of twelve (12) months after Executive’s termination,
subject to standard payroll deductions and withholdings and payable on the
Company’s regular payroll schedule; provided, however, that in the event the
Company terminates Executive’s employment without Cause, or Executive resigns
with Good Reason, within three (3) months before or otherwise in anticipation
of, or within twelve (12) months after, a Change in Control (as defined below),
then the Company shall pay Executive severance in the form of continuation of
Executive’s Base Salary in effect on Executive’s last day of employment for a
period of eighteen (18) months after Executive’s termination, subject to
standard payroll deductions and withholdings and payable on the Company’s
regular payroll schedule.  Each payment made pursuant to this Section 5.2(a) is
intended to be a separate payment (as defined in Treasury Regulations Section
1.409A-2(b)(2)) from any other payments made pursuant to this Section 5.2(a) for
purposes of the “short term deferral rule” under Treasury Regulations Section
1.409A-1(b)(4).
 
(b) Continued Health Insurance Coverage.  To the extent provided by the federal
COBRA law or, if applicable, state insurance laws, and by the Company’s
then-current group health insurance policies, Executive may be eligible to
continue Executive’s then-current group health insurance benefits after
termination of Employment.  If eligible and if Executive timely elects continued
health insurance coverage, then the Company shall pay the Company’s portion of
any premiums necessary to provide coverage for a period of twelve (12) months
after the termination date; provided, however, that no such premium payments
shall be made following the effective date of Executive’s coverage by a medical,
dental or vision insurance plan of a subsequent employer.  Executive shall
notify the Company immediately if he becomes covered by a medical, dental or
vision insurance plan of a subsequent employer.  Notwithstanding the foregoing,
in the event the Company terminates Executive’s employment without Cause, or
Executive resigns with Good Reason, within three (3) months before or otherwise
in anticipation of, or within twelve (12) months after, a Change in Control (as
defined below), then (if eligible and coverage elected) the Company shall pay
the Company’s portion of any premiums necessary to provide coverage for a period
of eighteen (18) months after the termination date; provided, however, that no
such premium payments shall be made following the effective date of Executive’s
coverage by a medical, dental or vision insurance plan of a subsequent employer
and Executive agrees to immediately notify the Company of any such coverage.
 
(c) Accelerated Vesting.  If Executive has been employed by the Company for one
full year or longer, then the Company will accelerate the vesting of any equity
awards granted to Executive prior to Executive’s employment termination such
that twenty-five percent (25%) of all shares or options subject to such awards
which are unvested as of the employment termination date shall be accelerated
and deemed fully vested as of Executive’s last day of employment; provided,
however, that in the event, and without the requirement that Executive be
employed for one full year or longer, the Company terminates Executive’s
employment without Cause, or Executive resigns with Good Reason, within three
(3) months before or otherwise in anticipation of, or within twelve (12) months
after, a Change in Control (as defined below), then the Company will accelerate
the vesting of any equity awards granted to Executive prior to Executive’s
employment termination such that one hundred percent (100%) of all shares or
options subject to such awards which are unvested as of the employment
termination date shall be accelerated and deemed fully vested as of Executive’s
last day of employment.
 
4

--------------------------------------------------------------------------------


 
5.3 Termination for Cause; Resignation Without Good Reason.  If the Company
terminates Executive’s employment with the Company for Cause, or Executive
resigns without Good Reason, then Executive will not be entitled to any further
compensation from the Company (other than accrued salary, and accrued and unused
vacation, through Executive’s last day of employment), including severance pay,
pay in lieu of notice or any other such compensation.
 
5.4 Termination Due to Death or Disability.
 
(a) Death.  This Agreement shall terminate immediately upon Executive’s death
and Executive’s estate shall not be entitled to any further compensation from
the Company (other than accrued salary, and accrued and unused vacation, through
Executive’s last day of employment), including severance pay, pay in lieu of
notice or any other such compensation.
 
(b) Disability.   If Executive is prevented from performing his duties as
described in Section 1.1 of this Agreement by reason of any physical or mental
incapacity that results in Executive’s satisfaction of all requirements
necessary to receive benefits under the Company’s long-term disability plan due
to a total disability, then, to the extent permitted by law, the Company may
terminate the employment of Executive and this Agreement at or after such time.”
 
(i) Cash Severance.  The Company shall pay Executive severance in the form of
continuation of Executive’s Base Salary in effect on Executive’s last day of
employment for a period of twelve (12) months after Executive’s termination,
subject to standard payroll deductions and withholdings and payable on the
Company’s regular payroll schedule.
 
(ii) Continued Health Insurance Coverage.  To the extent provided by the federal
COBRA law or, if applicable, state insurance laws, and by the Company’s
then-current group health insurance policies, Executive may be eligible to
continue Executive’s then-current group health insurance benefits after
termination of Employment.  If eligible and if Executive timely elects continued
health insurance coverage, then the Company shall pay the Company’s portion of
any premiums necessary to provide coverage for a period of twelve (12) months
after the termination date; provided, however, that no such premium payments
shall be made following the effective date of Executive’s coverage by a medical,
dental or vision insurance plan of a subsequent employer.  Executive shall
notify the Company immediately if he becomes covered by a medical, dental or
vision insurance plan of a subsequent employer.
 
(iii) Accelerated Vesting.  If Executive has been employed by the Company for
one full year or longer, then the Company will accelerate the vesting of any
equity awards granted to Executive prior to Executive’s employment termination
such that twenty-five percent (25%) of all shares or options subject to such
awards which are unvested as of the employment termination date shall be
accelerated and deemed fully vested as of Executive’s last day of employment.
 
5

--------------------------------------------------------------------------------


 
5.5 Deferred Compensation.  Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Agreement (the “Severance
Benefits”) that constitute “deferred compensation” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”) shall not commence in connection with Executive’s
termination of employment unless and until Executive has also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (“Separation From Service”), unless the Company reasonably
determines that such amounts may be provided to Executive without causing
Executive to incur the additional 20% tax under Section 409A.
 
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).
 
If Executive is a “specified employee” within the meaning of 409A(a)(2)(B)(i) of
the Code, any Severance Benefit payments that are triggered by a separation from
service shall be accelerated to the minimum extent necessary so that (a) the
lesser of (y) the total cash severance payment amount, or (z) six (6) months of
such installment payments are paid no later than March 15 of the calendar year
following such termination, and (b) all amounts paid pursuant to the foregoing
clause (a) will constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations and thus will be payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations.  It is intended that if Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of such separation from service the foregoing provision shall result in
compliance with the requirements of Section 409A(a)(2)(B)(i) of the Code since
payments to Executive will either be payable pursuant to the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
or will not be paid until at least 6 months after separation from service.
 
Notwithstanding any other payment schedule set forth in this Agreement, none of
the Severance Benefits will be paid or otherwise delivered prior to the
effective date of the Separation Date Release of all claims set forth as Exhibit
B hereto.  On the first regular payroll pay day following the effective date of
the Separation Date Release of all claims, the Company will pay Executive the
Severance Benefits Executive would otherwise have received under the Agreement
on or prior to such date but for the delay in payment related to the
effectiveness of the release of claims, with the balance of the Severance
Benefits being paid as originally scheduled.  All amounts payable under the
Agreement will be subject to standard payroll taxes and deductions.”
 
6

--------------------------------------------------------------------------------


 
5.6 Limitation on Payments.  In the event that the payments or other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either
(a) delivered in full, or (b) delivered to such lesser extent which would result
in no portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.  If
a reduction in payments or benefits constituting “parachute payments” is
necessary pursuant to the foregoing provision, reduction shall occur in the
following order: reduction of cash payments; cancellation of accelerated vesting
of stock awards; reduction of employee benefits.  If acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive’s stock
awards.”
 
5.7 No Mitigation.  Executive shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as the result
of employment by another employer after the date of termination, or otherwise,
except for health insurance benefits as set forth herein.
 
5.8 Definitions.
 
(a) For purposes of this Agreement, “Cause” shall mean any one or more of the
following:
 
(i) Executive’s indictment or conviction of any felony or of any crime involving
dishonesty;
 
(ii) Executive’s participation in any fraud or other act of willful misconduct
against the Company (including any material breach of Company policy that causes
or reasonably could cause harm to the Company);
 
(iii) Executive’s refusal to comply with any lawful directive of the Company;
 
(iv) Executive’s material breach of Executive’s fiduciary, statutory,
contractual, or common law duties to the Company (including any material breach
of this Agreement or the Confidential Information and Inventions Agreement); or
 
(v) Conduct by Executive which in the good faith and reasonable determination of
the Board demonstrates gross unfitness to serve.
 
Provided, however, that in the event that any of the foregoing events is
reasonably capable of being cured, the Company shall, within twenty (20) days
after the discovery of such event, provide written notice to the Executive
describing the nature of such event and Executive shall thereafter have ten (10)
business days to cure such event.
 
7

--------------------------------------------------------------------------------


 
(b) For purposes of this Agreement, Executive shall have “Good Reason” for
Executive’s resignation if: (w) any of the following occurs without Executive’s
consent; (x) Executive notifies the Company in writing, within twenty (20) days
after the occurrence of one of the following events that Executive intends to
terminate his employment no earlier than thirty (30) days after providing such
notice; (y) the Company does not cure such condition within thirty (30) days
following its receipt of such notice or states unequivocally in writing that it
does not intend to attempt to cure such condition, and (z) the Executive resigns
from employment within thirty (30) days following the end of the period within
which the Company was entitled to remedy the condition constituting Good Reason
but failed to do so:
 
(i) the assignment to Executive of any duties or responsibilities which result
in the material diminution of Executive’s authority, duties or responsibility;
provided, however, that the acquisition of the Company and subsequent conversion
of the Company to a division or unit of the acquiring corporation will not by
itself result in a material diminution of Executive’s authority, duties or
responsibility;
 
(ii) a material reduction by the Company in Executive’s annual base salary,
except to the extent the base salaries of all other executive officers of the
Company are accordingly reduced;
 
(iii) a relocation of Executive’s place of work, or the Company’s principal
executive offices if Executive’s principal office is at such offices, to a
location that increases Executive’s daily one-way commute by more than
thirty-five (35) miles; or
 
(iv) any material breach by the Company of any material provision of this
Agreement, including but not limited to Section 7.7.
 
(c) For purposes of this Agreement, “Change in Control” shall be deemed to have
occurred if, in a single transaction or series of related transactions: (i) any
person (as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (“Exchange Act”)), or persons acting as a group, other than
a trustee or fiduciary holding securities under an employment benefit program,
is or becomes a “beneficial owner” (as defined in Rule 13-3 under the Exchange
Act), directly or indirectly of securities of the Company representing a
majority (e.g., 50% plus one share) of the combined voting power of the Company,
(ii) there is a merger, consolidation or other business combination transaction
of the Company with or into another corporation, entity or person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of the Company (or the surviving entity) outstanding immediately after
such transaction, or (iii) all or substantially all of the Company’s assets are
sold.
 
8

--------------------------------------------------------------------------------


 
6.   Arbitration.
 
To ensure the timely and economical resolution of disputes that may arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, Executive’s employment, or the
termination of Executive’s employment, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in Sacramento, California, conducted by JAMS under the then
applicable JAMS rules. By agreeing to this arbitration procedure, both Executive
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or administrative proceeding.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required if the dispute were
decided in a court of law.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
 
7.   General Provisions.
 
7.1 Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight carrier, to the
Company at its primary office location and to Executive at his address as listed
on the Company payroll.
 
7.2 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.
 
7.3 Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.
 
7.4 Complete Agreement.  This Agreement, including Exhibit A, constitutes the
entire agreement between Executive and the Company and it is the complete,
final, and exclusive embodiment of their agreement with regard to this subject
matter.  This Agreement supersedes and replaces the Original Employment
Agreement in its entirety and the Original Employment Agreement shall have no
further force or effect.  It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by the Executive and a duly
authorized officer of the Company.
 
9

--------------------------------------------------------------------------------


 
7.5 Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
 
7.6 Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
 
7.7 Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.  The Company shall obtain the assumption of this
Agreement by any successor or assign of the Company.
 
7.8 Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.
 
 
10

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties have executed this Agreement.

 

  Pacific Ethanol, Inc.           By:  /s/ NEIL M.
KOEHLER                                 Neil M. Koehler   President and Chief
Executive Officer       Date: November 25,
2009                                       

 
 
Understood and Agreed:


Executive




By:   /s/ BRYON MCGREGOR                             
Bryon McGregor


Date: November 25, 2009                                     
                     
 
 
11

--------------------------------------------------------------------------------


 
Exhibit A
 
 
EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT
 
In consideration of my employment or continued employment by Pacific Ethanol,
Inc. (“Company”), and the compensation paid to me now and during my employment
with the Company, I agree to the terms of this Agreement as follows:
 
1.   Confidential Information Protections.
 
1.1 Nondisclosure; Recognition of Company’s Rights.  At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company.  I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.
 
1.2 Confidential Information.  The term “Confidential Information” shall mean
any and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.
 
1.3 Third Party Information.  I understand that Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During and after the term of my employment, I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.
 
1.4 No Improper Use of Information of Prior Employers and Others.  I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any noncompete agreement or any agreement to keep
in confidence or refrain from using information acquired by me prior to my
employment by Company.  I further represent that I have not entered into, and
will not enter into, any agreement, either written or oral, in conflict with my
obligations under this Agreement.  During my employment by Company, I will not
improperly make use of, or disclose, any information or trade secrets of any
former employer or other third party, nor will I bring onto the premises of
Company or use any unpublished documents or any property belonging to any former
employer or other third party, in violation of any lawful agreements with that
former employer or third party.  I will use in the performance of my duties only
information that is generally known and used by persons with training and
experience comparable to my own, is common knowledge in the industry or
otherwise legally in the public domain, or is otherwise provided or developed by
Company.
 
A-1

--------------------------------------------------------------------------------


 
2.   Inventions.
 
2.1 Inventions and Intellectual Property Rights.  As used in this Agreement, the
term “Invention” means any ideas, concepts, information, materials, processes,
data, programs, know-how, improvements, discoveries, developments, designs,
artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights in any of the items listed above.  The term
“Intellectual Property Rights” means all trade secrets, copyrights, trademarks,
mask work rights, patents and other intellectual property rights recognized by
the laws of any jurisdiction or country.
 
2.2 Prior Inventions.  I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior Invention.
 
2.3 Assignment of Company Inventions.  Inventions assigned to the Company or to
a third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.”  Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and I have set forth in Exhibit A, I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.
 
2.4 Obligation to Keep Company Informed.  During the period of my employment and
for one (1) year after my employment ends, I will promptly and fully disclose to
Company in writing (a) all Inventions authored, conceived, or reduced to
practice by me, either alone or with others, including any that might be covered
under California Labor Code section 2870, and (b) all patent applications filed
by me or in which I am named as an inventor or co-inventor.
 
2.5 Government or Third Party.  I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.
 
A-2

--------------------------------------------------------------------------------


 
2.6 Enforcement of Intellectual Property Rights and Assistance.  During and
after the period of my employment, I will assist Company in every proper way to
obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries.  If the Company is unable to
secure my signature on any document needed in connection with such purposes, I
hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.
 
2.7 Incorporation of Software Code.  I agree that I will not incorporate into
any Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.
 
3.   Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.
 
4.   Additional Activities.  I agree that (a) during the term of my employment
by Company, I will not, without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company, and (b) for the period of my employment
by Company and for one (l) year thereafter, I will not, either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.
 
5.   Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation.  I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company.  In addition, if I have used any personal computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company information, including but not limited to, Confidential Information, I
agree to provide the Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide the Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed.  I further agree that any property situated on
Company’s premises and owned by Company is subject to inspection by Company’s
personnel at any time with or without notice.  Prior to the termination of my
employment or promptly after termination of my employment, I will cooperate with
Company in attending an exit interview and certify in writing that I have
complied with the requirements of this section.
 
6.   Notification Of New Employer.  If I leave the employ of Company, I consent
to the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.
 
A-3

--------------------------------------------------------------------------------


 
7.   General Provisions.
 
7.1 Governing Law and Venue.  This Agreement and any action related thereto will
be governed and interpreted by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company’s principal place of business is located for any lawsuit filed there
against me by Company arising from or related to this Agreement.
 
7.2 Severability.  If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will
remain enforceable and the invalid or unenforceable provision will be deemed
modified so that it is valid and enforceable to the maximum extent permitted by
law.
 
7.3 Survival.  This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor or other assignee
and be binding upon my heirs and legal representatives.
 
7.4 Employment.  I agree and understand that nothing in this Agreement shall
give me any right to continued employment by Company, and it will not interfere
in any way with my right or Company’s right to terminate my employment at any
time, with or without cause and with or without advance notice.
 
7.5 Notices.  Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of the change to the other
party.
 
7.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance).  The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
 
7.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.
 
7.8 Export.  I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data, to countries
outside the United States, because such export could be in violation of the
United States export laws or regulations.
 
A-4

--------------------------------------------------------------------------------


 
7.9 Entire Agreement.  If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled “Confidential
Information Protections” and “Inventions” shall apply.  This Agreement is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior communications between
us with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.
 
This Agreement shall be effective as of the first day of my employment with
Company.
 

 

EMPLOYEE:  
COMPANY:
I have read, understand, and Accept this agreement and have been given the
opportunity to Review it with independent legal counsel.
  Accepted and agreed:      
___________________________________________________   
___________________________________________________  (Signature)   (Signature)  
    By: _______________________________________________    By:
_______________________________________________        Title:
______________________________________________    Title:
______________________________________________        Date:
______________________________________________    Date:
______________________________________________       
Address: ___________________________________________
 
Address: ___________________________________________

 
 
 
A-5

--------------------------------------------------------------------------------


 
EXHIBIT A
 
INVENTIONS
 
1.           Prior Inventions Disclosure.  The following is a complete list of
all Prior Inventions (as provided in Section 2.2 of the attached Employee
Confidential Information and Inventions Assignment Agreement, defined herein as
the “Agreement”):
 
o  None
 
o  See immediately below:
 
____________________________________________________________________________________________________________
 
____________________________________________________________________________________________________________
 
 
2.           Limited Exclusion Notification.
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:
 
a.           Relate at the time of conception or reduction to practice to
Company’s business, or actual or demonstrably anticipated research or
development; or
 
b.           Result from any work performed by you for Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.
 
A-6

--------------------------------------------------------------------------------




Exhibit B


Separation Date Release


(To be signed on or within 21 days after the employment termination date.)
 
In exchange for the severance benefits to be provided to me by Pacific Ethanol,
Inc. (the “Company”) pursuant to the terms of my Amended and Restated Executive
Employment Agreement (the “Agreement”), I hereby provide the following General
Release of Claims (the “Release”).  I understand that, on the last date of my
employment with the Company, the Company will pay me any accrued salary to which
I am entitled by law, regardless of whether I sign this Release, but I am not
entitled to any severance benefits unless I sign and return this Release to the
Company and I allow it to become effective.
 
I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct, or omissions occurring at any time prior
to or at the time that I sign this Release.
 
This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership or equity interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing (including claims based on or arising under the Agreement);
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act (as amended) (“ADEA”),
the federal Family and Medical Leave Act, the California Labor Code (as
amended), the California Family Rights Act, and the California Fair Employment
and Housing Act (as amended).
 
I understand that notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement to
which I am a party, the charter, bylaws, or operating agreements of any of the
Released Parties, or under applicable law; or (ii) any rights which are not
waivable as a matter of law.  In addition, I understand that nothing in this
release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
I acknowledge and agree that I shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein.  I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.
 
B-1

--------------------------------------------------------------------------------


 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled.  I further acknowledge that I have been
advised by this writing that:  (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose voluntarily to sign it earlier); (4) I have seven
(7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Chief Executive Officer; and
(5) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth calendar day after the date I sign
it provided that I do not revoke it (the “Effective Date”).
 
I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act, the
California Family Rights Act, or otherwise, and I have not suffered any
on-the-job injury for which I have not already filed a workers’ compensation
claim.
 
I further agree: (1) not to disparage the Company, its parent, or its or their
officers, directors, employees, shareholders, affiliates and agents, in any
manner likely to be harmful to its or their business,  business reputation, or
personal reputation (although I may respond accurately and fully to any
question, inquiry or request for information as required by legal process); (2)
not to voluntarily (except in response to legal compulsion) assist any third
party in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents;
and (3) to reasonably cooperate with the Company, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with the
Company’s actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters, arising from
events, acts, or failures to act that occurred during the period of my
employment by the Company.
 

 

By:  /s/ Bryon McGregor                                  
Bryon McGregor
Date

 
 
 
 
B-2

--------------------------------------------------------------------------------

 